Exhibit 10.3

NEVRO CORP.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Rami Elghandour (“Executive”) and Nevro Corp. (the “Company”) (together
referred to herein as the “Parties”), effective as of June 1, 2016 (the
“Effective Date”). This Agreement supersedes in its entirety that certain offer
letter between Executive and the Company dated as of October 9, 2012 (the “Prior
Agreement”) and any other agreement to which the Company is a party with respect
to Executive’s employment with the Company, including without limitation that
certain Change in Control Severance Agreement between Executive and the Company
dated as of December 4, 2014 (the “Change in Control Agreement”), except for the
Proprietary Information and Inventions Agreement executed by Executive (the
“Confidential Information Agreement”).

R E C I T A L S

A. The Company desires to assure itself of the continued services of Executive
by engaging Executive to perform services under the terms hereof.

B. Executive desires to provide continued services to the Company on the terms
herein provided.

C. The Parties desire to execute this Agreement to supersede in its entirety the
Prior Agreement and reflect certain changes to Executive’s employment with the
Company effective as of the Effective Date.

D. Certain capitalized terms used in this Agreement are defined in Section 11
below.

In consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:

1. Employment.

(a) General. The Company shall continue to employ Executive as a full-time
employee of the Company effective as of the Effective Date for the period and in
the position set forth in this Section 1, and upon the other terms and
conditions herein provided.

(b) Position and Duties. Executive shall continue to have the title of President
and Chief Executive Officer of the Company, and shall report to the Board of
Directors (the “Board”). Executive shall also serve in such other capacity or
capacities as the Company may from time to time prescribe. As a Company
employee, Executive will continue to be expected to comply with Company
policies. In addition, the Board has nominated Executive to



--------------------------------------------------------------------------------

be elected to serve as a member of the Board at the Company’s 2016 Annual
Meeting of Stockholders. If Executive is so elected, Executive shall serve as a
member of the Board and the Company shall use commercially reasonable efforts to
cause Executive to be reelected as a member of the Board.

(c) Location. Executive shall perform services for the Company at the Company’s
offices located in Menlo Park, California or, with the Company’s consent, at any
other place in connection with the fulfillment of Executive’s role with the
Company; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company’s business.

(d) Exclusivity. It is the Company’s understanding that there is not any other
agreement with a prior employer that would restrict Executive in continuing to
perform the duties of Executive’s position with the Company and Executive
represents that such is the case. Moreover, Executive agrees that, during
Executive’s employment with the Company, Executive will not engage in any other
employment, occupation, consulting or other business activity directly related
to a business involved in the development, manufacturing and/or marketing of a
spinal cord neuro-stimulation for the treatment of pain or any other specific
business the Company actively pursues during Executive’s employment (a
“Competing Business”), nor will Executive engage in any other activities that
materially conflict with Executive’s obligations to the Company. For the
avoidance of doubt, the Company acknowledges that Executive shall not be
prevented from being employed or otherwise providing services to a Competing
Business following the termination of Executive’s employment hereunder, subject
to Executive’s continuing obligations under the Confidentiality Agreement (as
defined below). Executive has discussed with the Company Executive’s
outside-based activities including board directorships listed in Exhibit A
hereto and the Company agrees that those activities do not conflict with
Executive’s obligations to the Company. Executive agrees not to bring any
third-party confidential information to the Company, including that of
Executive’s former employer, and that in performing Executive’s duties for the
Company Executive will not in any way utilize any such information.
Notwithstanding the forgoing, Executive may serve in any capacity with any
civic, educational or charitable organization, and subject to the prior approval
of the Board, Executive may also serve as a member of the board of directors of
a company that is not a Competing Business or as a consultant to a venture
capital firm, provided that such service does not materially interfere with
Executive’s duties and responsibilities to the Company hereunder. For the
avoidance of doubt, the Company acknowledges that the board service and
consulting arrangements Executive is currently engaged in and listed on Exhibit
A hereto do not currently conflict with Executive’s duties and obligations to
the Company.

2. Compensation and Related Matters.

(a) Base Salary. Executive’s annual base salary (as may be increased from time
to time, the “Base Salary”) will be $523,000, less payroll deductions and all
required withholdings, payable in accordance with the Company’s normal payroll
practices. The Board or a committee of the Board shall review Executive’s Base
Salary periodically and any increase

 

-2-



--------------------------------------------------------------------------------

to Executive’s Base Salary, if any, will be made solely at the discretion of the
Board or a committee of the Board, provided, that neither the Board or a
committee of the Board may reduce Executive’s Base Salary.

(b) Bonus. Executive will continue to be eligible to receive a discretionary
annual performance bonus, with a target achievement of seventy-five percent
(75%) of Executive’s Base Salary (the “Annual Bonus”). Any Annual Bonus amount
payable shall be based on the achievement of performance goals to be established
by the Company after consultation with Executive at the start of each fiscal
year. The Board or a committee of the Board shall review Executive’s Annual
Bonus periodically. Any Annual Bonus earned by Executive pursuant to this
section shall be paid to Executive, less authorized deductions and required
withholding obligations, within two and a half months following the end of the
fiscal year to which the bonus relates.

(c) Equity Awards. Executive shall continue to be eligible to receive grants of
equity awards in the Company’s sole discretion.

(d) Vacation; Benefits. Executive shall continue to be entitled to paid time-off
and such other benefits in accordance with Company policy for similarly situated
senior management of the Company.

(e) Business Expenses. The Company shall continue to reimburse Executive for all
reasonable business expenses incurred in the conduct of Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policies.

3. Termination.

(a) At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. This means that it is not for any specified period of time and can be
terminated by Executive or by the Company at any time, with or without advance
notice, and for any or no particular reason or cause. It also means that
Executive’s job duties, title and responsibility and reporting level, work
schedule, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with prospective effect, with or without notice,
at any time in the sole discretion of the Company. This “at-will” nature of
Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly authorized member of the Company. If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement.

(b) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

 

-3-



--------------------------------------------------------------------------------

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations. Executive hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Executive in the course of, or incident to, Executive’s employment, belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, cellular and
portable telephone equipment, personal digital assistant (PDA) devices, and all
other proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates. In addition, Executive shall
continue to be subject to the Confidential Information Agreement. The
representations and warranties contained herein and Executive’s obligations
under Subsection 4(a) and the Confidential Information Agreement hereof shall
survive the termination of Executive’s employment and the termination of this
Agreement.

(b) Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s Base Salary earned through Executive’s termination date
not theretofore paid, (ii) any expenses owed to Executive under Section 2(e)
above, (iii) any accrued but unused vacation pay owed to Executive pursuant to
Section 2(d) above, and (iv) any amount arising from Executive’s participation
in, or benefits under, any employee benefit plans, programs or arrangements
under Section 2(d) above, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.

(c) Severance Payments upon a Covered Termination Other Than During a Change in
Control Period. If Executive experiences a Covered Termination at any time other
than during a Change in Control Period, and if Executive executes a general
release of all claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
the Company, following such Covered Termination, then in addition to any accrued
obligations payable under Section 4(b) above, the Company shall provide
Executive with the following:

(i) Severance. Executive shall be entitled to receive an amount equal to
Executive’s then-existing annual Base Salary in effect as of Executive’s
termination date, less applicable withholdings, and payable in a cash lump sum
on the first regular payroll date following the date of Executive’s Release of
Claims becomes effective and irrevocable.

(ii) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or reimburse Executive for, the
premium for Executive and Executive’ s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage prior to
termination, for the period commencing on the first day of the first full
calendar month following the date the Release of Claims becomes effective and
irrevocable through the earlier of (A) the last day of the twelfth (12th) full
calendar month following the date the Release of Claims becomes effective and
irrevocable and (B) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s).
Executive shall notify the Company immediately if Executive becomes covered by a
group health plan of a subsequent employer. After the Company ceases to pay
premiums pursuant to this Section 4(c)(ii), Executive may, if eligible, elect to
continue healthcare coverage at Executive’s expense in accordance the provisions
of COBRA.

 

-4-



--------------------------------------------------------------------------------

(d) Severance Payments upon a Covered Termination During a Change in Control
Period. If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes a Release of Claims that becomes
effective and irrevocable within sixty (60) days, or such shorter period of time
specified by the Company, following such Covered Termination, then in addition
to any accrued obligations payable under Section 4(b) above, the Company shall
provide Executive with the following:

(i) Severance. Executive shall be entitled to receive an amount equal to the sum
of (A) two (2) times of Executive’s then-existing annual Base Salary plus
(B) two (2) times Executive’s target Annual Bonus assuming achievement of
performance goals at target, in each case, as in effect as of Executive’s
termination date. Such amount will be subject to applicable withholdings and
payable in a single lump sum cash payment on the first regular payroll date
following the date the Release of Claims becomes effective and irrevocable.

(ii) Equity Awards. Each outstanding equity award, including, without
limitation, each stock option, restricted stock unit and restricted stock award,
held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to one hundred percent
(100%) of the then-unvested shares subject to such outstanding award effective
as of immediately prior to such termination date.

(iii) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an affiliate of
the Company immediately prior to Executive’s date of termination pursuant to the
provisions of COBRA. If Executive elects to receive such continued healthcare
coverage, the Company shall directly pay, or reimburse Executive for, the
premium for Executive and Executive’ s covered dependents, less the amount of
Executive’s monthly premium contributions for such coverage

 

-5-



--------------------------------------------------------------------------------

prior to termination, for the period commencing on the first day of the first
full calendar month following the date the Release of Claims becomes effective
and irrevocable through the earlier of (A) the last day of the twenty fourth
(24th) full calendar month anniversary following the date Release of Claims
becomes effective and irrevocable and (B) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s). Executive shall notify the Company immediately if
Executive becomes covered by a group health plan of a subsequent employer. After
the Company ceases to pay premiums pursuant to this Section 4(d)(iii), Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA.

(e) No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, the Prior Agreement and any severance
plan/policy of the Company.

(f) No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party

(g) Certain Reductions. The Company shall reduce Executive’s severance benefits
under this Agreement, in whole or in part, by any other severance benefits, pay
in lieu of notice, or other similar benefits payable to Executive by the Company
in connection with Executive’s termination, including but not limited to
payments or benefits pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, or (ii) any Company policy or practice providing for Executive to remain on
the payroll without being in active service for a limited period of time after
being given notice of the termination of Executive’s employment. The benefits
provided under this Agreement are intended to satisfy, to the greatest extent
possible, any and all statutory obligations that may arise out of Executive’s
termination of employment. Such reductions shall be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory obligation.

5. Limitation on Payments.

(a) Notwithstanding anything in this Agreement to the contrary, if any payment
or distribution Executive would receive pursuant to this Agreement or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
alternative forms of payment would maximize Executive’s after-tax proceeds:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives that
largest Payment possible without being subject to the Excise Tax (a “Reduced
Payment”), whichever of the

 

-6-



--------------------------------------------------------------------------------

foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax (all computed at the highest marginal rate, net
of the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion the Payment may be subject to the Excise Tax.

(b) If a Reduced Payment is made pursuant to this Section 5, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of equity awards other than stock
options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

(c) The independent registered public accounting firm engaged by the Company as
of the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5. If the independent
registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, group or entity effecting the Change
in Control, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.

(d) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within thirty
(30) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

6. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-7-



--------------------------------------------------------------------------------

7. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the General Counsel of the Company.

8. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Mateo County, California through Judicial
Arbitration & Mediation Services/Endispute (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law. By agreeing
to this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The Company shall pay all JAMS’s arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

9. Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially

 

-8-



--------------------------------------------------------------------------------

reasonable efforts to reform such provision to try to comply with or be exempt
from Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A, provided that any such
modifications shall not increase the cost or liability to the Company. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

(a) Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 9(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b) Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the first day of the seventh (7th) month following the date of the Executive’s
Separation from Service, all payments deferred pursuant to this Section 9(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c) Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d) Installments. For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

 

-9-



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

(a) Confidentiality Agreement. As a condition of Executive’s employment with the
Company, Executive shall continue to abide by the Confidential Information
Agreement.

(b) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise. If Executive is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under this Agreement by the amount of
such indebtedness.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(d) Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, any severance plan of the
Company’s, the Change in Control Agreement and the Prior Agreement. Executive
agrees and acknowledges that this Agreement supersedes and replaces in its
entirety the Prior Agreement.

(e) Amendment. This Agreement cannot be amended or modified except by a written
agreement signed by Executive and an authorized member of the Company.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(g) Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the intention of the parties hereto with
respect to the invalid or unenforceable term or provision.

 

-10-



--------------------------------------------------------------------------------

(h) Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(i) Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

11. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Board. The “Board” means the Company’s board of directors.

(b) Cause. “Cause” means (i) theft or falsification of any employment or Company
records committed by Executive that is not trivial in nature; (ii) malicious or
willful, reckless disclosure by Executive of the Company’s confidential or
proprietary information; (iii) commission by Executive of any immoral or illegal
act or any gross or willful misconduct, where a majority of the non-employee
members of the Board reasonably determines that such act or misconduct has
(A) seriously undermined the ability of the Board to entrust Executive with
important matters or otherwise work effectively with Executive, (B) contributed
to the Company’s loss of significant revenues or business opportunities, or
(C) significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or (iv) the willful failure or refusal
by Executive to follow the reasonable and lawful directives of the Board,
provided such failure or refusal continues after Executive’s receipt of
reasonable notice in writing of such failure or refusal and an opportunity of
not less than thirty (30) days to correct the problem. Anything herein to the
contrary notwithstanding, no act, or failure to act, on Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by Executive
without a good faith belief that Executive’s action or omission was in, or not
opposed to, the best interests of the Company.

 

-11-



--------------------------------------------------------------------------------

(c) Change in Control. “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition;

(ii) During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Sections
11(c)(i) or 11(c)(iii) hereof) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2)-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 9(b)(iii)(2) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction.

 

-12-



--------------------------------------------------------------------------------

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. Notwithstanding
the foregoing, a “Change in Control” must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5).

(d) Change in Control Period. “Change in Control Period” means the period of
time commencing three (3) months prior to a Change in Control and ending
twenty-four (24) months following the Change in Control.

(e) Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment by the Company other than for Cause or by Executive for
Good Reason.

(f) Good Reason. “Good Reason” means Executive’s right to resign from employment
with the Company after providing written notice to the Company within sixty
(60) days after one or more of the following events occurs without Executive’s
consent provided such event remains uncured thirty (30) days after Executive
delivers to the Company of written notice thereof: (i) a reduction in
Executive’s authority, duties and responsibilities as Chief Executive Officer,
including a material reduction of authority, duties and responsibilities which
results from Executive no longer serving as an officer of the Company; (ii) a
material reduction by the Company in Executive’s Base Salary in effect
immediately prior to such reduction; (iii) the forced relocation of the
principal place of business at which Executive performs services for the Company
that increases Executive’s one way commute by thirty-five (35) miles or more; or
(iv) the failure of any entity that acquires all or substantially all of the
assets of the Company in a Change in Control to assume the Company’s obligations
under this Agreement.

(Signature page follows)

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

NEVRO CORP. By:  

/s/ Andrew Galligan

Title: Chief Financial Officer Date: May 4, 2016 EXECUTIVE

/s/ Rami Elghandour

Name: Rami Elghandour Date: May 4, 2016

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Permitted Service Relationships Pursuant to Section 1(d) of the Agreement

None.